FILED
                             NOT FOR PUBLICATION                            MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LEAKHANA UONG, AKA Leakhana                      No. 15-70301
Mamuth,
                                                 Agency No. A059-523-890
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Leakhana Uong, a native and citizen of Cambodia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We grant the petition for review.

      The BIA abused its discretion in denying Uong’s motion to reopen on the

ground that her evidence “merely list[ed] the same address” as her spouse, where

she provided substantially more evidence of the bona fides of her marriage than the

BIA’s decision indicated. See 8 U.S.C. § 1255(e)(3). We remand for the agency to

redetermine whether Uong has presented clear and convincing evidence of a bona

fide marriage.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                 15-70301